     1:20-cv-04137-JMC-SVH        Date Filed 09/01/21   Entry Number 19   Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA

    Jennifer H., 1                           )    C/A No.: 1:20-cv-4137-JMC-SVH
                                             )
                         Plaintiff,          )
                                             )
          vs.                                )
                                             )                 ORDER
    Kilolo Kijakazi, 2                       )
    Commissioner of Social Security          )
    Administration,                          )
                                             )
                         Defendant.          )
                                             )

          This matter is before the court on Plaintiff’s motion for attorney fees

under the Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”). [ECF No.

17]. On July 26, 2021, the court issued an order granting the Commissioner’s

motion to remand, reversing the decision of the Commissioner pursuant to

sentence four of 42 U.S.C. § 405(g), and remanding the action for further

administrative proceedings. [ECF No. 15]. On August 24, 2021, Plaintiff filed

this motion seeking $3,417.19 in attorney fees and $21.15 in expenses. 3 [ECF

No. 17]. The Commissioner subsequently filed a response indicating she did


1 The Committee on Court Administration and Case Management of the
Judicial Conference of the United States has recommended that, due to
significant privacy concerns in social security cases, federal courts should
refer to claimants only by their first names and last initials.
2 Kilolo Kijakazi became the Acting Commissioner of Social Security on July

9, 2021. Pursuant to Fed. R. Civ. P. 25(d), she is substituted for former
Commissioner Andrew Saul as the defendant in this action.
3 Plaintiff’s counsel represents he incurred $21.15 in expenses for certified

mailing fees. [ECF No. 17-3 at 2].
    1:20-cv-04137-JMC-SVH   Date Filed 09/01/21   Entry Number 19   Page 2 of 2




not object to payment of $3,417.19 in attorney fees and $21.15 in expenses.

[ECF No. 18]. Given Plaintiff’s counsel’s representations in his motion and

the Commissioner’s response in support of the motion and in accordance with

28 U.S.C. § 2412(d), the court grants the motion and directs the

Commissioner to pay Plaintiff $3,438.34. This payment shall constitute a

complete release from and bar to any further claims that Plaintiff may have

under the EAJA to fees, costs, and expenses incurred in connection with

disputing the Commissioner’s decision. This award is without prejudice to the

rights of Plaintiff’s counsel to seek attorney fees under section 206(b) of the

Social Security Act, 42 U.S.C. § 406(b), subject to the offset provisions of the

EAJA.

       Under Astrue v. Ratliff, 560 U.S. 586, 595–97 (2010), EAJA fees

awarded by this court belong to Plaintiff and are subject to offset under the

Treasury Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). Therefore, the

court orders the EAJA fee be paid to Plaintiff through payment to Plaintiff’s

counsel. 4

       IT IS SO ORDERED.


September 1, 2021                          Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




4 Plaintiff’s counsel may disburse these funds to satisfy valid liens or in
accordance with a lawful assignment.
                                       2
